Case: 4:17-cv-02482-RLW Doc. #: 53 Filed: 01/03/19 Page: 1 of 4 PageID #: 295



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


 DREW E. BURBRIDGE, et al.,           )
                                      )
        Plaintiffs,                   ) Case No. 4:17-CV-2482 RLW
                                      )
 v.                                   ) JURY TRIAL DEMANDED
                                      )
 CITY OF ST. LOUIS, et al.,           )
                                      )
 Defendants.                          )


      MEMORANDUM IN SUPPORT OF DEFENDANTS' MOTIONS TO SUSPEND
          CASE MANAGEMENT ORDER AND STAY DISCOVERY AND FOR
                     CONSOLIDATION OF DISCOVERY

        Defendants have moved to stay discovery in the above-

 captioned cause pending disposition of a concurrent motion

 to consolidate discovery.        Defendants have also moved to

 suspend the case management order in the above-captioned

 cause pending disposition of the motion to consolidate.

        The instant case is one of more than two dozen damages

 suits brought under 42 U.S.C. §1983, arising out of

 defendants' efforts to preserve public order in the wake of

 often violent public demonstrations and protests in 2017,

 occasioned by the acquittal of a police officer on a charge

 of murder of a suspected drug dealer.           The plaintiffs in

 this cause have alleged claims that are virtually identical

 to claims asserted by plaintiffs in the cases identified in

 the motion to consolidate discovery.           All plaintiffs
Case: 4:17-cv-02482-RLW Doc. #: 53 Filed: 01/03/19 Page: 2 of 4 PageID #: 296



 alleged unconstitutional retaliation for the exercise of

 First Amendment rights, unconstitutional use of force,

 unconstitutionality of one or more ordinances of the City

 of St. Louis, deprivation of liberty without due process,

 and common law claims, including assault, battery, false

 imprisonment, infliction of emotional distress, and

 malicious prosecution.        All plaintiffs assert almost

 identical claims of municipal liability based on custom or

 policy or failure to train and supervise, against defendant

 City of St. Louis.

       While all plaintiffs in the various pending actions

 are not represented by the same counsel, all but one of the

 actions involve the same plaintiffs' counsel.             Defendants

 are entirely represented by the same counsel (with the

 possible exception of one or two individual defendants who

 may not be eligible for representation by the City

 Counselor).

       The discovery requested in the above-captioned case

 will almost certainly have to be duplicated in all of the

 pending cases, at least insofar as the claims of custom and

 policy are concerned, and the universe of defense witnesses

 in all cases will include most (if not all) of highest

 ranking officers of the division of police of the City, as




                                     2
Case: 4:17-cv-02482-RLW Doc. #: 53 Filed: 01/03/19 Page: 3 of 4 PageID #: 297



 well as the commanders and trainers of the "civil

 disobedience team" of the division of police.

       F.R.Civ.P. 42(a) permits consolidation when actions

 share common questions of law or fact.           Consolidation for

 limited purposes is contemplated by Rule 42(a)(3),

 providing for orders to "avoid unnecessary cost or delay."

 This is the sort of "administrative consolidation" that

 defendants submit is appropriate here.           Cf. Window World of

 Chicagoland, LLC v. Window World, Inc., 811 F.3d 900 (7th

 Cir. 2016).     Defendants acknowledge that considerable

 discovery has occurred in the above-captioned case, but the

 delay caused by discovery consolidation will be amply

 repaid by improved management of all of the cases.

       Because motions to dismiss have been filed in the

 other pending actions, defendants submit that this motion

 should be held in abeyance until resolution of those

 motions.     However, defendants considered that it was

 advisable to advance this motion at the earliest

 practicable date, so as to avoid delay in the event the

 other cases proceed.       It is certainly within the Court's

 discretion to order discovery consolidation conditionally,

 with submission of a plan under Rule 26(f)(3) to occur

 within a specified time after disposition of all motions to

 dismiss.     In the event all the other cases are dismissed,


                                     3
Case: 4:17-cv-02482-RLW Doc. #: 53 Filed: 01/03/19 Page: 4 of 4 PageID #: 298



 the parties to the above-captioned case can proceed

 expeditiously to complete any remaining discovery.

       For the foregoing reasons, defendants submit that the

 case management order in this cause should be suspended,

 that further discovery should be stayed temporarily, and

 that consolidation of discovery should be ordered in the

 cases identified in the motion filed herewith, with a

 discovery plan to be submitted at the earliest practicable

 time after disposition of the motions to dismiss.

                                      Respectfully submitted,
                                      JULIAN L. BUSH
                                      CITY COUNSELOR

                                      /s/ Robert H. Dierker
                                      Robert H. Dierker 23671MO
                                      Associate City Counselor
                                      dierkerr@stlouis-mo.gov
                                      Abby Duncan 67766MO
                                      Assistant City Counselor
                                      Meghan Bruyns 69987MO
                                      Assistant City Counselor
                                      Amy Raimondo 71291MO
                                      Assistant City Counselor
                                      1200 Market St.
                                      City Hall, Rm 314
                                      St. Louis, MO 63103
                                      314-622-3361
                                      Fax 314-622-4956

                         CERTIFICATE OF SERVICE

      I hereby certify that on January 3, 2019, the
 foregoing was electronically filed with the Clerk of the
 Court to be served by operation of the Court’s electronic
 filing system.
                               /s/ Robert H. Dierker 23671MO




                                     4
